 
 
I 
108th CONGRESS
2d Session
H. R. 4267 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2004 
Mr. Holt introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To reduce until December 31, 2006, the duty on sorbic acid. 
 
 
1.Temporary reduction of duty on sorbic acid 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.34.11 Sorbic acid (CAS No. 110-44-1) (provided for in subheading 2916.19.20)1.5%No changeNo changeOn or before 12/31/2006 . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.  
 
